            Case 2:02-cr-00650-GMN-VCF Document 9 Filed 06/11/21 Page 1 of 3




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
 3   KIMBERLY M. FRAYN
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Tel: 702.388.6336 / Fax: 702.388.6418
     Kimberly.Frayn@usdoj.gov
 6   Attorneys for the United States

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,                         Case No. 2:02-cr-650-GMN-VCF
 9
                    Plaintiff,                         Motion to Dismiss the Indictment and
10                                                     Quash Arrest Warrant for Defendant
            v.                                         Iankulov
11
     ZLATKO IANKULOV,
12
                    Defendants.
13

14

15          On or about August 13, 2002, Iankulov was charged in a scheme relating to his

16   alleged arranging of fraudulent marriages for purposes to evade immigration laws by way

17   of a Fourth Superseding Indictment. ECF 127, case number 2:02-CR-12-MMD-PAL. On

18   or about December 10, 2002, a federal grand jury indicted Iankulov for Failure to Appear

19   in the marriage fraud matter in violation of Title 18 United States Code, Section 3146(a)(1).

20   ECF 1. Investigation into Iankulov’s whereabouts is unknown but it is believed that he is a

21   fugitive residing in a country that does not have an extradition agreement with the United

22   States. On or about April 17, 2019, the charges against Iankulov in case number 2:02-CR-

23   12-MMD-PAL was dismissed at the government’s request and the warrant for Iankulov’s

24   arrest was quashed. ECF 299, case number 2:02-CR-12-MMD-PAL.
            Case 2:02-cr-00650-GMN-VCF Document 9 Filed 06/11/21 Page 2 of 3




1           Pursuant to Federal Rule of Criminal Procedure 48(a), the Government now

2    requests permission of the Court to dismiss the Indictment charging Iankulov for failing to

3    appear, ECF 1. If granted, because the defendant would no longer face any charges in this

4    case, the Government further requests that the Court quash the outstanding warrant for

5    Iankulov’s arrest.

6           Respectfully submitted this 10th day of June, 2021.

7                                               CHRISTOPHER CHIOU
                                                Acting United States Attorney
8                                               District of Nevada

9                                               /s/Kimberly M. Frayn
                                                KIMBERLY M. FRAYN
10                                              Assistant United States Attorney

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                   2
           Case 2:02-cr-00650-GMN-VCF Document 9 Filed 06/11/21 Page 3 of 3




1
                                UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                         Case No. 2:02-cr-650-GMN-VCF

4                  Plaintiff,                          [Proposed] Order Granting the Motion
                                                       to Dismiss the Indictment and Quash
5          v.                                          Arrest Warrant for Defendant Iankulov

6    ZLATKO IANKULOV,

7                  Defendants.

8

9

10          Pursuant to Federal Rule of Criminal Procedure 48(a), and upon leave of Court, the

11   United States hereby dismisses the Indictment against Defendant Iankulov.

12                                              CHRISTOPHER CHIOU
                                                Acting United States Attorney
13                                              District of Nevada

14                                              /s/Kimberly M. Frayn
                                                KIMBERLY M. FRAYN
15                                              Assistant United States Attorney

16
            Leave of Court is granted for the filing of the above dismissal. Because the
17
     Indictment has been dismissed as to Defendant Iankulov, it is hereby ordered that the
18
     warrants for his arrest, issued December 10, 2002, is quashed.
19
                         11              June
            DATED this _______ day of ___________, 2021.
20

21

22                                       Gloria M. Navarro, District Judge
                                         UNITED STATES DISTRICT COURT
23

24

                                                   3
